         Case 1:17-cv-11473-IT Document 183 Filed 10/10/19 Page 1 of 18



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
MATTHEW L. CHATHAM and               )
ERIN CHATHAM,                        )
                                     )
      Plaintiffs,                    )
                                     )
              v.                     ) Civil Action No. 1:17-cv-11473-IT
                                     )
DANIEL J. LEWIS and                  )
CANTERBURY VENTURES, LLC,           )
                                     )
      Defendants.                    )
____________________________________)


        PLAINTIFFS’ RESPONSE TO DEFENDANTS’ OBJECTION TO
“REPORT AND RECOMMENDATIONS ON DEFENDANTS’ MOTION FOR PARTIAL
                       SUMMARY JUDGMENT”

       Plaintiffs Matthew and Erin Chatham (the “Chathams”) hereby respond to Defendants’

Objection to “Report and Recommendations on Defendants’ Motion for Partial Summary

Judgment” (dkt. 182) (“Objection”).

       Defendants’ Objection should be overruled because it refuses to acknowledge the ample

evidence of record, including but not limited to the evidence specifically called out by Judge

Cabell in his Report and Recommendation (dkt.177), that the parties had orally extended the

Purchase and Sales Agreement (“Agreement”) that stands at the heart of this matter. Each and

every aspect of Defendants’ Objection requires a finding that the Agreement had terminated on

March 13, 2017; yet Defendants do not even address, much less provide sounds reasons, why

Defendants’ conduct in continuing to construct the house in close consultation with the

Chathams, combined with the multiple representations from their attorney, Neal Bingham, and

their real estate agent, Patricia Bergevine, that the agreement remained in effect through late May
            Case 1:17-cv-11473-IT Document 183 Filed 10/10/19 Page 2 of 18



2017 (when Defendants repudiated the Agreement) do not create an issue of material fact that

precludes summary judgment. Further, Defendants’ argument with respect to specific

performance should be overruled for the separate and additional reason that it was never raised in

their summary judgment briefing and has thus been waived.

       In addition to the below, Plaintiffs expressly rely on their Opposition to Defendants’

Motion for Partial Summary Judgment (dkt. 111) and on the Report and Recommendation on

Defendants’ Motion for Partial Summary Judgment (dkt. 177) (“Recommendation”).

       I.       There is Ample Evidence that the Parties Agreed to an Oral Extension of the
                P&S Agreement Which Precludes Summary Judgment on the Breach of
                Contract Claim

       Defendants manage to spend five full pages on their breach of contract issue without ever

substantively addressing the material issues of fact identified by Magistrate Judge Cabell. Judge

Cabell determined that there was, at a minimum, a disputed issue of material fact with respect to

whether the parties agreed to an oral extension of the P&S Agreement beyond the March 13,

2017 extended closing date. Recommendation at 21. Specifically, Judge Cabell identified the

following as undisputed evidence of an oral extension:

       a) Defendants continued working on construction of the house with input from the
       Chathams until late May 2017;

       b) Defendants’ counsel, Neal Bingham, affirmed that the contract remained in
       effect at least through May 17, 2017, stating that “Canterbury continues to
       perform construction on the Property in good faith and in accordance with the
       P&S” in an e-mail sent to Plaintiffs on that date (M. Chatham Aff. At Ex. F,
       affirmed by Defendants at Objection at 10);

       c) Defendants’ counsel unilaterally purported to terminate the P&S Agreement on
       May 25, 2017 (M. Chatham Aff. At Ex. G).

Recommendation at 22. Defendants somehow manage to completely ignore each of these pieces

of evidence as they baldly assert (twice) that there is “no scintilla” of evidence that Canterbury

agreed to an oral extension of the closing date. Objection at 7, 11.

                                                 2
         Case 1:17-cv-11473-IT Document 183 Filed 10/10/19 Page 3 of 18



       Making this argument even more difficult to believe, Defendants’ Objection itself cites

even more evidence that Defendants had agreed to extend the closing date beyond the March 13,

2017 final date set forth in the P&S Agreement:

       d) Defendants’ real estate agent, Patricia Bergevine, corresponded with Plaintiffs
       on April 20, 2017, seeking to determine whether a stone facing could be selected
       and indicating that if it could not, Defendants “respectfully conclude that we need
       to release Matt from this contract.” M. Chatham Aff. At Ex. B;

       e) Agent Bergevine again communicated with Plaintiffs on May 10, 2017,
       regarding a question with the window selections, and again indicated that if the
       issue could not be resolved, “we respectfully ask to be released from this contract.”
       M. Chatham Aff. At Ex. C;

       f) Attorney Bingham again reiterated that the P&S remained in effect by letter of
       May 17, 2017, stating “if the Chathams are unwilling to comply with this very
       reasonable demand by May 19, then Canterbury hereby terminates the
       [Agreement]…” Chatham Aff. At Ex. F.

Objection at 10. Each and every one of these communications, made by Defendants’ real estate

agent or attorney, confirms that the Agreement did not terminate on March 13, 2017 and instead

was extended by agreement of the parties – as Judge Cabell noted (with respect to the first three

alone, these “communications coupled with the defendant’s continued work on the house provide

strong if not dispositive evidence that the parties did orally agree to extend their contract…”

Recommendation at 22 (emphasis added).

       These communications make clear that there is, at a minimum, a disputed issue of fact as

to whether the contract was extended, precluding summary judgment in favor of the Defendants.

       II.     Defendants Have Not Proven as a Matter of Law that Plaintiffs are Not
               Entitled to Specific Performance
       Specific performance is “usually granted in disputes involving the conveyance of

land. McCarthy v. Tobin, 429 Mass. 84, 85–90, 706 N.E.2d 629, 630–33 (1999) (citing Raynor

v. Russell, 353 Mass. 366, 367, 231 N.E.2d 563 (1967). “It is well-settled law in this

Commonwealth that real property is unique and that money damages will often be inadequate to

                                                  3
          Case 1:17-cv-11473-IT Document 183 Filed 10/10/19 Page 4 of 18



redress a deprivation of an interest in land.” Id. (citing Greenfield Country Estates Tenants

Ass'n, Inc. v. Deep, 423 Mass. 81, 88, 666 N.E.2d 988 (1996). Here, specific performance

remains a remedy available to the Plaintiffs.

               A. Defendants Waived the Argument they Raise in their Objection
                  Regarding Specific Performance

       Defendants’ argument with respect to specific performance in their Motion for Summary

Judgment was solely and exclusively that (a) “the specific performance remedy sought by

Plaintiffs would require that Canterbury perform ‘personal services’ to finish construction in

accordance with the Plans,” and that Massachusetts law does not permit such remedies; and (b)

that Canterbury “at all times acted equitable [sic] because it was willing to complete construction

of the House for Plaintiffs if they would simply agree to further extension.” Memorandum in

Support of Partial Motion for Summary Judgment (dkt. 90) at 15-16. At no point did Defendants

suggest that a purported unjustified failure to tender the purchase price would result in an

inability to obtain specific performance. Accordingly, Defendants have waived that argument,

and cannot raise it by their objection to the Magistrate Judge’s Recommendation. See, e.g.,

Carver v. Bank of New York Mellon, No. CV 13-10005-MLW, 2016 WL 7838902, at *3 (D.

Mass. Sept. 8, 2016) (quoting Borden v. Sec'y of Health & Human Servs., 836 F.2d 4, 6 (1st Cir.

1987)) (noting that “[a party is] not entitled to a de novo review of an argument never raised”

before the magistrate judge” and finding that arguments not raised before the Magistrate Judge

were waived); Costa v. Hall, No. 00-12213-MLW, 2010 WL 5018159, at *17 (D. Mass. Dec. 2,

2010) (“Absent objections, the court may adopt the report and recommendation of

the magistrate judge.”). That Defendants have new counsel who may have different ideas about

the case is immaterial – arguments and theories not raised in the summary judgment papers

cannot be raised by new counsel in objecting to the recommendation of the Magistrate Judge.

                                                 4
          Case 1:17-cv-11473-IT Document 183 Filed 10/10/19 Page 5 of 18



Maine Green Party v. Maine, Sec'y of State, 173 F.3d 1, 1–9 (1st Cir. 1999) (rejecting new

argument that was set forth by new counsel in the objection to the Magistrate Judge’s

recommendation that had not been urged in the summary judgment papers); see also, e.g.,

Santiago v. Canon U.S.A., Inc., 138 F.3d 1, 4 (1st Cir.1998) (“The district court is under no

obligation to discover or articulate new legal theories for a party challenging a report

and recommendation issued by a magistrate judge.”); Paterson–Leitch Co., Inc. v. Massachusetts

Mun. Wholesale Elec. Co., 840 F.2d 985, 990 (1st Cir.1988) (similar); Borden v. Secretary of

Health & Human Servs., 836 F.2d 4, 6 (1st Cir.1987) (“Appellant was entitled to a de

novo review by the district court of the [magistrate judge's] recommendations to which

he objected, however he was not entitled to a de novo review of an argument never raised.”)

(citation omitted). For this reason alone, Defendants’ objection on the issue of whether specific

performance is available should be denied.

               B. Plaintiffs have Ample Evidence that the Parties Agreed to an Extension of
                  the Closing Date, Which Obviates the “Time is of the Essence Clause”

       Even assuming Defendants’ specific performance argument was not waived, Defendants

cannot demonstrate entitlement to a finding in its favor on summary judgment. Defendants’

argument in their Objection requires a finding that the Agreement, as a matter of law, was not

extended by oral agreement, because an extension of the Agreement would obviate Chatham’s

obligation to tender payment on or before the March 13 extended closing date. As Defendants

acknowledge, it is possible to waive a “time is of the essence” clause orally or implicitly.

Perroncello v. Donahue, 64 Mass. App. Ct. 564, 568, 835 N.E.2d 256, 259–60 (2005), rev'd in

part, 448 Mass. 199, 859 N.E.2d 827 (2007); see also, e.g., McCarthy, 429 Mass. at 89,

(“continu[ing] to deal with [the other party's] lawyer in an effort to craft a mutually satisfactory

agreement” is a sign of implied waiver); Church of God in Christ, Inc. v. Congregation Kehillath

                                                  5
           Case 1:17-cv-11473-IT Document 183 Filed 10/10/19 Page 6 of 18



Jacob, 370 Mass. 828 , 832, 834 (1976) (finding a waiver of the closing date requirement by the

continued acceptance of payments and continued dealings between the parties after the deadline).

         Indeed, as the extended closing date approached, Defendants had ample reason to agree

to extend the date. The Agreement includes a Rider that is not found in the standard form P&S

agreement. The Rider, and particularly Paragraph 18 of the Rider, was included to account for

the unique circumstance of the Agreement – that the builder would be constructing a custom

designed, copyrighted house design to which the builder had no ownership. Mr. Chatham

specifically sought to prevent his custom house design be built and sold to another. See

Affidavit of M. Chatham, dkt. 113, at ¶ 5. This paragraph, with the requirements for escrowing

cost to completion to ensure that the house was completed plus the requirement that “[]n no

event shall the seller have any right to close without full completion of the work without prior

approval of Buyer’s Lender and Buyer.”1 If Defendants had not agreed to an extension. They

were faced with the prospect of having to escrow 150% of the substantial cost to complete the

house (which would have been at least $398,000, see Aff. Of M. Chatham, dkt. 113, at Ex. H)

pursuant to this paragraph, as well as face a fraud/Ch. 93A lawsuit on a house that copyright

prevented from being sold to anyone else. Affidavit of M. Chatham, dkt. 113, at ¶ 17.

         Further, as the extended closing date approached, Defendants’ real estate attorney who

had negotiated the P&S Agreement, Michael Heaney, acknowledged in writing that Defendants

could not build and sell the house to anyone other than the Chathams. See Jan. 11, 2017 e-mail

from D. Lewis to M. Chatham, Ex. G to Lewis Aff. (dkt. 95-7) (“I have spoken with Attorney

Mike Heaney and believe we need to decide if we are moving forward. The plans for the house



1
  Defendants suggest that Plaintiffs cannot rely on this provision because the Chathams did not submit a punchlist of
unfinished items until April 18, 2018. Yet it is Defendants’ breach of the Agreement in not letting the Chathams
inspect the house that resulted in the delay.

                                                          6
           Case 1:17-cv-11473-IT Document 183 Filed 10/10/19 Page 7 of 18



are your property and as such I am not entitle to build that house once we are out of contract…”).

Finally, at the March 17, 2017 meeting, Attorney Heaney again agreed that the Agreement

prohibited the sale of the house to anyone other than the Chathams. See Affidavit of M.

Chatham (dkt. 113) at ¶¶ 17-18. Paragraphs 9 and 10 were never raised by Heaney or Lewis at

that meeting (or at any other time prior to their post-repudiation attempt to keep the Chathams’

deposit in state court). Defendants’ litigation-driven and tortured construction of this provision

should be disregarded.

        As noted above, there is strong evidence that the parties did orally extend the P&S

Agreement.2 This extension of the closing date eliminates the “time is of the essence”

requirement of the P&S Agreement. See, e.g., McCarthy, 429 Mass. at 85–90 (“Once there was

a waiver [of a deadline to close], time was no longer of the essence.”).

                 C. Defendants Repudiation of the Agreement Obviated the Chathams’
                    Obligation to Tender Performance

        Again, even assuming that Defendants’ specific performance objection was not waived,

Defendants’ argument that the Chathams failed to tender performance and therefore are not

entitled to specific performance is simply incorrect in light of the facts on the record and case

law.

        Although Defendants correctly cite the general rule that “[A] buyer must manifest that he

is ready, able, and willing to perform by setting a time and place for passing papers or making


2
  In addition to the above, Defendants have previously taken the legal position that a purchase and sales agreement
having similar language can and does remain in effect beyond the closing date set forth in the Agreement. When the
P&S Agreement with the subsequent purchasers of the house in suit (Timothy and Casey Mitchell) was beyond the
closing date, Mr. Lewis testified that they were under agreement despite not having a closing date. Lewis
Deposition (dkt. 180-1) at 130:1-1317. Similarly, in a litigation between Defendants and Kenneth and Selena
Graham in Massachusetts Superior Court, Defendants argued that the expiration of an extended closing date without
the buyer agreeing to a return of the deposit or agreeing to buy the house as it then stood meant that the contract
remained in force, with a closing date that is “reasonable under the circumstances.” See Plaintiffs’ Emergency
Motion for Preliminary Injunction (dkt 142) at p. 8, n. 1 and Exhibit A to the McNulty Declaration in Support
thereof (dkt. 143-1).

                                                        7
           Case 1:17-cv-11473-IT Document 183 Filed 10/10/19 Page 8 of 18



some other concrete offer of performance,” see Lafayette Place Assocs. V. Boston

Redevelopment Auth’y, 427 Mass. 509, 520 (1978), cert. denied, 525 U.S. 1117 (1999),

Defendants fail to acknowledge the exception to this rule − when there has been a repudiation of

the agreement. See Coviello v. Richardson, 76 Mass. App. Ct. 603, 609 (2010). Repudiation

must be a definite and unequivocal manifestation of the intention not to render performance. Id.

(citing Hammond v. T.J. Litle & Co., 82 F.3d 1166, 1178 (1st Cir.1996), quoting from Thermo

Electron Corp. v. Schiavone Constr. Co., 958 F.2d 1158, 1164 (1st Cir.1992)). As noted above,

there is strong evidence that the parties did orally extend the P&S Agreement to a date later than

May 25, 2017.3 Defendants unequivocally repudiated its agreement with the Chathams before

reaching a closing date when Defendants’ attorney sent the May 25, 2017 letter to the Chathams,

stating that the agreement was terminated and further by Canterbury Ventures filing a civil action

in Norfolk Superior Court on or about May 30, 2017 (Civil Action No. 1782CV00654) to

attempt to retain the Chathams’ deposit (this action was subsequently dismissed voluntarily by

Canterbury Ventures). Additionally, to further evidence that Defendants had no intention of

performing under its agreement with the Chathams, Defendants re-listed the Lot 5 property for

sale.

        Typically, a seller's repudiation of his contractual obligation makes unnecessary any

tender of performance or offer of performance by the buyer, and where it is established that the

buyer was ready, willing, and able to perform, specific performance is the appropriate remedy.

Coviello, 76 Mass. App. Ct. at 610; Limpus v. Armstrong, supra at 22, 322 N.E.2d 187; see also


3
  As of the March 17, 2017 meeting between the Chathams, Lewis, and Attorney Michael Heaney (the real estate
attorney who represented Lewis and Canterbury in negotiating the Agreement with the Chathams), the parties had
already agreed to extend the Agreement to a date at which the house could reasonably be completed; Lewis was to
provide a reasonable schedule, after which date certain would be selected. Affidavit of M. Chatham, dkt. 113, at ¶
18 and Ex. B (an April 20, 2017 e-mail string in which Agent Bergevine writing to the Chathams’ real estate agent
that “[w]e will agree to a specific delivery date that is agreeable to all parties going forward.”).

                                                         8
          Case 1:17-cv-11473-IT Document 183 Filed 10/10/19 Page 9 of 18



Charles River Park, Inc. v. Boston Redev. Authy., 28 Mass.App.Ct. 795, 803–804, 557 N.E.2d 20

(1990). However, there is an exception to this rule when the seller materially breaches the

agreement by making clear “that he cannot or will not perform” his contractual duty to convey

the premises. Maltais Enterprises, LLC v. Salt Marsh, LLC, Mass. Land Ct., No. 10 MISC.

427661 KCL (Apr. 22, 2011). Under this factual scenario, the buyer is under no obligation to

demonstrate that “he is ready, able, and willing to perform ... by some offer of performance,”

because “the law does not require a party to tender performance if the other party has shown that

he cannot or will not perform.” Id. (citing Leigh v. Rule, 331 Mass. 664, 668 (1954); see

also Coviello, 76 Mass.App.Ct. at 609, stating that “[a] material breach of contract by one party

excuses the other party from performance ... A repudiation of an agreement is a material breach.”

Here, Defendants’ representation through counsel that the agreement was terminated and their

further actions of filing a civil action against the Chathams and re-listing the property for sale

show that Defendants were not willing to perform in accordance with their agreement to sell the

Chatham-designed and copyrighted home to the Chathams. Because Defendants were not willing

to perform, Defendants materially breached the agreement, relieving the Chathams of the

obligation to show that they were ready, able, and willing to perform. Therefore, despite

Defendants contentions, the Chathams have a viable claim for specific performance.

               D. The Agreement Set Forth a Number of Conditions Precedent to the
                  Closing that Defendants Failed to Achieve

       Defendants seem to believe that, under the P&S Agreement, they had no obligations to

complete construction by the closing date, and that regardless of the state of the house as of the

closing date, Plaintiffs were require to pay in full or “request” the return of the deposit. Nothing

could be further from the truth.




                                                  9
           Case 1:17-cv-11473-IT Document 183 Filed 10/10/19 Page 10 of 18



       First, Paragraph 9 of the Agreement (the sole provision on which Defendants rely), titled

“FAILURE TO PERFECT TITLE OR MAKE PREMESES CONFORM, etc.”, expressly refers

to SELLER’s, not BUYER’s, option to withdraw from the Agreement:

       If, at the expiration of the extended time the SELLERS shall have failed to so
       remove any defects in title, deliver possession, or make the premises conform, as
       the case may be, all as herein agreed… then any payments made under this
       agreement shall be forthwith refunded and all other obligations of the parties hereto
       shall cease and this agreement shall be void without recourse to the parties hereto.
       (emphasis added)

This section, by its own terms, states that SELLER (i.e., Defendants) must “forthwith” refund all

payments made under the agreement at the expiration of the extended closing date to end the

obligations of the parties to the Agreement. It is uncontested that Defendants never returned the

Chatham’s deposit. By failing to return the deposit, Defendants have waived the provisions of

Paragraph 9, and cannot obtain summary judgment on the basis of this paragraph.

       Putting aside Defendants’ failure to refund the Chathams’ deposit, and resultant failure to

trigger the provisions of Paragraph 9, the Agreement itself sets forth a number of conditions

precedent to a closing on the property:

       -    Full possession of said premises free of all tenants and occupants, is to be delivered at
            the time of the delivery of the deed, said premises to be then (a) in new condition with
            all materials, fixtures and appliances being new and substantially complete
            (Agreement, ¶ 7, emphasis added);

       -    The SELLERS shall, at the time of delivery of the deed, deliver a certificate from the
            fire department of the city or town in which said premises are located stating that
            said premises have been equipped with approved smoke detectors and carbon
            monoxide detectors in conformity with applicable law and shall deliver at or before
            the time of closing a permanent certificate of occupancy from the Town of
            Wrentham building department (Agreement, ¶ 26, emphasis added);

       -    It is understood and agreed by the parties that the premises shall not be in conformity
            with title provisions of the Agreement unless:…(iv) the premises are serviced by all
            usual and customary utilities, including electric, gas (if applicable), telephone,
            municipal water and sewer (unless there is a private septic system) and cable
            television which are brought to the premises directly from the street or under, across

                                                 10
           Case 1:17-cv-11473-IT Document 183 Filed 10/10/19 Page 11 of 18



            or over land of another by means of a validly recorded easement of record
            (Agreement, ¶ 27, emphasis added);

       -    The premises are to be in broom clean condition, all personal property of the
            SELLER is to be removed and all appliances are to be in new condition and all
            structures and site work substantially complete at the time of closing, except as
            otherwise set forth herein, reasonable wear and tear excepted (Agreement, ¶ 37,
            emphasis added); and

       -    ADDITIONAL PROVISIONS… Subject to the Seller providing a Permanent
            Certificate of Occupancy (Agreement, ¶ 43).
       There is no dispute that, as of the March 13, 2017 extended closing date, Defendants had

put no fixtures or appliances in the house or provided customary utility service – as of Plaintiffs’

January 2018 inspection of the Property, nine months later, the interior of the house was just

framed, with no floors, walls or ceilings installed, no appliances installed, no fixtures installed,

and no utilities in place. Moreover, as of the March 13, 2017 extended closing date, Defendants

had failed to obtain the required certificate from the fire department or the required permanent

occupancy permit – Defendants did not obtain a permanent occupancy permit until the spring of

2019, two years later. C.f. Sun Oil Co. v. Greenblatt, 2 Mass. App. Ct. 861, 861, 314 N.E.2d

462, 463–64 (1974) (“the agreement was a bilateral contract binding the plaintiff to its promise

to pay the purchase price upon the occurrence of its stated conditions.”).

       In addition, there were a number of provisions of the Agreement that Defendants

breached prior to the extended closing date, which breaches prevented Plaintiffs from exercising

the option set forth in Paragraph 10, specifically:

       -    The BUYER shall be entitled personally to inspect said premises prior to the delivery
            of the deed in order to determine whether the condition thereof complies with the
            terms of this clause (Agreement, ¶ 7); and

       -    The BUYERS shall have access to the premises at reasonable times and upon
            reasonable notice for appraisals, taking measurements, etc. prior to the final walk-
            through, and in the presence of a real estate broker involved in this transaction
            (Agreement, ¶ 28).

                                                  11
          Case 1:17-cv-11473-IT Document 183 Filed 10/10/19 Page 12 of 18



         By preventing Plaintiffs from accessing and inspecting the property, Defendants

frustrated Plaintiffs’ ability to make an assessment of whether to exercise the option under

Paragraph 10 to pay the full contract price and purchase the house as it then stood. By

preventing Plaintiffs from exercising their rights under the Agreement, Defendants violated the

implied covenant of good faith and fair dealing to which Massachusetts subjects every contract.

See Anthony's Pier Four, Inc. v. HBC Assocs., 411 Mass. 451 , 471-3 (1991). (“The implied

covenant of good faith and fair dealing provides 'that neither party shall do anything that will

have the effect of destroying or injuring the right of the other party to receive the fruits of the

contract . . . ”).

                     E. Defendants Cannot Rely on the Provisions of Paragraph 9 Because
                        Defendants Did Not in Good Faith Undertake to Complete the House in
                        Accordance with the Agreement.
         Defendants’ reliance on Traboini v. Kirk is misplaced. In that case, the Purchase & Sales

Agreement required Defendants deliver possession of the subject property, which consisted of

two rental units, free of tenants. Traboini v. Kirk, No. 17 MISC 000713 (KFS), 2018 WL

2452818 (Mass. Land Ct. May 31, 2018), judgment entered. The relevant paragraph of the P&S

required the seller use “reasonable efforts” to deliver the premises free of tenants, but expressly

provided that “reasonable efforts shall not require the Seller to expend more than $2,000.00” in

seeking to comply. Id. at *2. The seller, in seeking to comply with the agreement, notified the

tenants months in advance that they would be required to move; employed an attorney to

formally serve notices to quit more than 10 weeks prior to the closing date; and negotiated with

counsel for the tenants; but despite these efforts, one of the tenants refused to move until the end

of his lease. Id. In finding specific performance unavailable to the buyer, the Land Court

expressly stated:



                                                  12
         Case 1:17-cv-11473-IT Document 183 Filed 10/10/19 Page 13 of 18



       Defendants, while unsuccessful in their efforts to remove their tenants in a timely
       manner, complied with what was called for under the Agreement. Plaintiffs' actions
       here do not support a claim for specific performance unless they can establish that
       Defendants breached their contract by failing to perform their obligations.

Id. at *4 (emphasis added).

       In the case at hand, the Agreement required Defendants to “use reasonable efforts to

remove any defects in title, or to deliver possession as provided herein, or to make the said

premises conform to the provisions hereof, as the case may be…” and provided for a sixty-day

extension of the Agreement to allow time for the premises be brought into compliance.

Agreement at ¶ 8. Importantly, while this paragraph states that Defendants would not be

required under this provision to expend more than $2,500.00 to effect such a cure, the agreement

expressly states that “the $2,500.00 limitation shall not apply to any costs necessary to complete

construction of the house and site.” Id.

        Plaintiffs have alleged a number of breaches by Defendants failing to perform their

obligations under the Agreement, occurring prior to the original January 12, 2017 closing date

and between the original closing date and the extended March 13, 2017 closing date, that bring

this case out of the gambit of Traboini. The Agreement, executed on July 27, 2016, called for

construction to be complete in less than six months, with an additional two months available

through the extension. As detailed in the Second Amended Complaint (dkt. 51), Plaintiffs’

Opposition to Defendant’ Motion for Partial Summary Judgment (dkt. 111), Plaintiffs’ Response

to Defendants’ Local Rule 56.1 Concise Statement of Material Facts in Support of Defendant’

Motion for Partial Summary Judgment (dkt. 112), and Plaintiffs’ Supplemental Brief Pursuant to

the Court’s Request in Further Opposition to Defendants’ Motion for Partial Summary Judgment




                                                13
             Case 1:17-cv-11473-IT Document 183 Filed 10/10/19 Page 14 of 18



(dkt. 122), Defendants:

         -    Failed to obtain the subject property for more than three months, more than half of the
              available time to complete construction;

         -    Failed to obtain the necessary building permits until December 13, 2016, in part
              because Defendants did not apply for a permit from each of the towns on which the
              property resides despite knowing from the outset that such would be required;

         -    Failed to pour the foundation for the house until January 20, 2017;

         -    Failed throughout the build period to adequately staff the construction, often allowing
              days and weeks to pass with no work whatsoever taking place;4

         -    Took on additional construction projects despite lacking sufficient manpower to
              complete the Chatham house, resulting in chronic complaints from the buyers
              involved about insufficient workforces and delays (Suppl. Brief, dkt. 122, at 7-8);5

         -    Sought to extract additional money, not called for by the Agreement, from the
              Chathams;

         -    Altered the angle of the roof to cut down on materials and expenses, and then jerry-
              rigging the roof rather than making a structurally appropriate repair;

         -    Refused to allow access to the Chathams, preventing them from exercising their
              rights under the Agreement; and

         -    Unilaterally “terminated” the Agreement without cause so that they could re-list the
              house at a substantially higher sales price.
These and additional failings of Defendants are further laid out in detail in Plaintiffs’ November

21, 2017 letter to Defendants in accordance with M.G.L. c. 93A (dkt. 51-13).




4
  Despite Defendants subcontracting the entire construction of the house to third parties, Defendants have failed to
produce a single contract or communication with any subcontractor (despite a Court order compelling them to do
so, see dkt. 71) that would indicate any good faith effort to complete construction of the house in accordance with
the timelines set forth in the Agreement. See Plaintiffs’ Supplemental Brief (dkt. 122) at 6-7.
5
  A review of public records has shown that, in addition to taking 35 months to complete the Chatham home that
was to have been constructed in six, Canterbury during the same time period contracted to build at least three
additional homes, one of which (the Grahams) took 25 months to complete and is the subject of on-going litigation,
another of which has taken 35 months thus far and remains unfinished, and the third of which is at 25 months and
counting. Canterbury could not, in good faith, have agreed to these additional projects (as well as beginning
construction on several spec houses during the same period of time) if it had any intentions of completing the
Chatham house at the agreed-upon schedule.

                                                         14
         Case 1:17-cv-11473-IT Document 183 Filed 10/10/19 Page 15 of 18



        III.    Plaintiffs Have Raised Substantial Issues of Material Fact that Defendants
                Breached the Covenant of Good Faith and Fair Dealing that Preclude
                Summary Judgment on That Issue

        Plaintiffs’ claim for Breach of the Implied Covenant of Good Faith and Fair Dealing is

not that, once the P&S Agreement had terminated, Defendants had an obligation to negotiate a

new agreement in good faith – as set forth above, the P&S Agreement did not terminate, and

remained operative up to the point that Defendants repudiated the Agreement. Accordingly,

Defendants’ reliance on Schwanbeck is inapposite, as that case dealt solely with obligations

relating to negotiation of a contract and not performance under an existing contract. See

Schwanbeck v. Fed.-Mogul Corp., 31 Mass. App. Ct. 390, 395, 578 N.E.2d 789, 793

(1991), rev’d, 412 Mass. 703, 592 N.E.2d 1289 (1992) (finding that a letter of intent did not

create an obligation to negotiate in good faith, despite language to that effect being in the letter,

because the letter did not rise to the level of a contract).

        Instead, Plaintiffs assert that, for the myriad reasons described above, Defendants

executed the P&S Agreement with no intention of complying with the terms thereof, and then

proceeded to ignore its obligations under the Agreement or to make a good faith effort to

complete the house under the time frame to which they had agreed. “A duty of good faith and

fair dealing is implicit in the performance of a contract, even if not stated. See Schwanbeck, 31

Mass. App. Ct. at 395 (citing McEvoy Travel Bureau, Inc. v. Norton Co., 408 Mass. 704, 712–

713, 563 N.E.2d 188 (1990), Fortune v. National Cash Register Co., 373 Mass. 96, 102–103,

364 N.E.2d 1251 (1977), and Restatement (Second) of Contracts § 205 (1979)). As Defendants

concede, this means that “neither party shall do anything that will have the effect of destroying

or injuring the right of the other party to receive the fruits of the contract.” Objection at 17

(citing Anthony’s Pier Four, 411 Mass. at 471-2).

        Indeed, while Plaintiffs need not demonstrate bad faith to prevail under this theory, see
                                                   15
          Case 1:17-cv-11473-IT Document 183 Filed 10/10/19 Page 16 of 18



Uno Restaurants, Inc. v. Bos. Kenmore Realty Corp., 441 Mass. 376, 385, 805 N.E.2d 957, 964

(2004) (citing Nile v. Nile, 432 Mass. 390, 398–399, 734 N.E.2d 1153 (2000)) (A plaintiff must

show a lack of good faith and is not required to show that the defendant acted in bad faith),

Plaintiffs assert that Defendants did act in bad faith by their refusing to utilize materials such as

the stone on the facing of the house unless Plaintiffs paid additional monies to Defendants and

ultimately deliberately hindering construction to ensure that the contract would lapse, allowing

Defendants to relist the house for substantially more money.6

        Plaintiffs’ Agreement with Defendants was to have a house constructed in accordance

with the custom, copyrighted design created by Mr. Chatham, utilizing the materials set forth in

those plans and in Addendum B to the Agreement, and completed by the date specified int he

Agreement. That is the remedy that Plaintiffs seek – delivery of the house for the price

determined in the agreement, adjusted for the cost required to bring the house into compliance

with the plans, and to compensate Plaintiffs for the considerable cost in finding different

accommodations for the now 2 ½ years beyond the closing date. The Agreement did not,

contrary to Defendants’ litigation-driven position, allow Defendants to fail to even try to

complete the house and then simply walk away at the conclusion of the time set forth – to so

interpret would effectively relieve Defendants of any and all obligations under the Agreement

save the return of the deposit, which Defendants did not do in any event.

        IV.      Defendants Should be Barred from Raising the Alleged Failure of Matthew
                 Chatham to “Reserve” His Copyright or the First Sale Doctrine in This
                 Litigation

        Judge Cabell recommended denial of summary judgment on Plaintiffs’ copyright claim.

As a part of this recommendation, Judge Cabell determined that, as a matter of law, Defendants’


6
 Defendants relisting sought an additional $100,000 over what they would have received from Plaintiffs, and
Defendants expected to profit further by completing the house using inferior and less expensive materials.

                                                       16
         Case 1:17-cv-11473-IT Document 183 Filed 10/10/19 Page 17 of 18



argument that Mr. Chatham did not “reserve” his copyright “has no merit (Recommendation at

13-14) and that, as a matter of law, the First Sale Doctrine does not apply because it is

undisputed that Defendants never actually purchased a copy of Mr. Chatham’s copyrighted work

(id. at 18-19). Defendants did not specifically object to these findings. Accordingly, Defendants

are forever barred from raising these defenses in this litigation. Turner v. Hubbard Sys., Inc.,

No. CV 12-11407-GAO, 2015 WL 12697735, at *1 (D. Mass. July 22, 2015) (citing Keating v.

Secretary of Health & Human Servs., 848 F.2d 271 (1st Cir. 1988), United States v. Emiliano

Valencia-Copete, 792 F.2d 4 (1st Cir. 1986), Scoff v. Schweiker, 702 F.2d 13, 14 (1st Cir.

1983); United States v. Vega, 678 F.2d 376,378-379 (1st Cir. 1982), and Park Motor Mart, Inc.

v. Ford Motor Co., 616 F.2d 603 (1st Cir. 1980) (noting that the “United States Court of Appeals

for this Circuit has repeatedly indicated that failure to comply with Rule 72(b), Fed. R. Civ. P.,

shall preclude further appellate review.”).

                                         CONCLUSION

       For the reasons set forth herein, as well as in their Opposition to Defendants’ Motion for

Partial Summary Judgment and the Recommendation of Judge Cabell, Plaintiffs respectfully

request that Defendants’ Objection be OVERRULED in its entirety. Plaintiffs further

respectfully request that this Court enter an order prohibiting Defendants from raising the First

Sale Doctrine and/or an alleged failure of Matthew Chatham to “reserve” his copyright on the

house design in defense of Plaintiffs’ copyright claim in any further proceeding in this litigation.




                                                 17
         Case 1:17-cv-11473-IT Document 183 Filed 10/10/19 Page 18 of 18



Dated: October 10, 2019                      Respectfully submitted,

                                             MATTHEW L. CHATHAM and
                                             ERIN CHATHAM,

                                             By their attorneys,

                                              /s/ Thomas P. McNulty
                                             Thomas P. McNulty (BBO# 654564)
                                             John N. Anastasi (BBO# 566725)
                                             Nathan T. Harris (BBO# 675533)
                                             LANDO & ANASTASI, LLP
                                             Riverfront Office Park
                                             One Main Street, 11th Floor
                                             Cambridge, MA 02142
                                             Telephone: (617) 395-7000
                                             Facsimile: (617) 395-7070
                                             Email: emailservice@lalaw.com

                                             Paul R. Mordarski (BBO #561803)
                                             MORRISSEY, HAWKINS & LYNCH
                                             One International Place, Suite 3220
                                             Boston, MA 02110
                                             Telephone: (617) 748-5410
                                             Email: pmordarski@mhlaw.com




                                CERTIFICATE OF SERVICE

        I certify that on October 10, 2019, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system, which automatically sends email notification of such filing
to registered participants.


                                             /s/ Thomas P. McNulty
                                             Thomas P. McNulty




                                                18
